Fourth Court of Appeals
                               San Antonio, Texas
                                      August 7, 2015

                                   No. 04-15-00297-CV

                        HETUL BHAKTA DBA BUDGET INN,
                                  Appellant

                                            v.

        TEXAS DEPARTMENT OF TRANSPORTATION AND BALLENGER
                     CONSTRUCTION COMPANY,
                             Appellees

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 11-04-15888-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                     ORDER

       Appellees’ motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 23, 2015.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court